MEMORANDUM **
Plutarco Machuca and Rosia Vega, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ adoption and affirmance of an immigration judge’s decision denying their applications for cancellation of removal for failure to establish that their United States citizen children would suffer exceptional and extremely unusual hardship upon the petitioners’ removal to Mexico. We dismiss in part and deny in part the petition for review.
The petitioners contend that the Board and the immigration judge erred in concluding that they failed to meet the hardship requirement of 8 U.S.C. § 1229b(b)(l)(D). Pursuant to 8 U.S.C. § 1252(a)(2)(B)(i), we lack jurisdiction to review this discretionary determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
The petitioners also contend that the Board and immigration judge erred in finding that Machuca failed to establish that he was a person of good moral character, as required by § 1229b(b)(l)(B). No such finding was made, and Machuca’s application for cancellation of removal was not denied on this ground.
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.